SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-50441 Date of Report: December 7, 2010 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. (Exact name of registrant as specified in its charter) New York 84-1275578 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 15 West 39th Street, Suite 14B, New York, NY (Address of principal executive offices) (Zip Code) (212) 391-2688 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Change in Registrant’s Certifying Accountant On December 7, 2010 the Audit Committee of the Board of Directors of China Digital Animation Development, Inc.approved the dismissal of P.C. Liu, CPA, P.C. from its position as the principal independent accountant for China Digital Animation Development. The audit reports of P.C. Liu, CPA, P.C. on China Digital Animation Development’s financial statements for each of the past two fiscal years did not contain an adverse opinion or disclaimer of opinion or qualification or modification.P.C. Liu, CPA, P.C. did not, during the applicable periods, advise China Digital Animation Development of any of the enumerated items described in Item 304(a)(1)(iv) of Regulation S-K. China Digital Animation Development and P.C. Liu, CPA, P.C. have not, during China Digital Animation Development’s two most recent fiscal years or any subsequent period through the date of dismissal, had any disagreement on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to P.C. Liu, CPA, P.C.’s satisfaction, would have caused P.C. Liu, CPA, P.C. to make reference to the subject matter of the disagreement in connection with its reports. China Digital Animation Development has requested P.C. Liu, CPA, P.C. to furnish a letter addressed to the Securities Exchange Commission stating whether or not P.C. Liu, CPA, P.C. agrees with the statements in this Form 8-K.A copy of the letter is filed as an exhibit to this 8-K. On December 7, 2010 China Digital Animation Development retained the firm of EFP Rotenberg, LLP to audit China Digital Animation Development’s financial statements for the year ended June 30, 2011.At no time during the two most recent fiscal years and the subsequent interim period through December 7, 2010, the date of the engagement, did China Digital Animation Development consult with EFP Rotenberg, LLP regarding any matter of the sort described above with reference to P.C. Liu, CPA, P.C., any issue relating to the financial statements of China Digital Animation Development, or the type of audit opinion that might be rendered for China Digital Animation Development. Item 9.01 Financial Statements and Exhibits Exhibits Letter from P.C. Liu, CPA, P.C. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA DIGITAL ANIMATION DEVELOPMENT Dated: December 8, 2010 By:/s/ Fu Qiang Fu Qiang Chief Executive Officer
